Dickerson, J.
We do not think that the objection to the complaint and the warrant of commitment is well taken. The statute does not prescribe the form of the complaint. That should state that the person for whom relief is asked is insane, and give the mame of such person or such information as readily shows who is intended. The designation of the insane person, as the wife of the .complainant, is as intelligible for this purpose, as though her name *501had been -riven. The certificate of commitment contains all the requisites the statute which make it sufficient evidence to charge the pi, intiffs in the first instance.
No objection appears to have been made to the introduction of the record of the odjudieation of the selectmen upon the complaint. The defendants having waived this objection were not in a situation to request the presiding justice to rule that the record was invalid for want of the attestation of the town clerk. If the objection had been seasonably interposed it might, perhaps, have been obviated by the proper authentication. The presiding justice properly declined to give the requested instruction upon this point.
The objections to the notices relate to an alleged misnomer of the pauper, and the unseasonableness of some of them to cover certain amounts of the expenses incurred and paid. The first objection is removed by the presiding justice in submitting the question of identity to the jury, and the second by the other circumstances in the case. The supplies were furnished continuously, and the defendants had paid no part of the expenses incurred when the plaintiffs commenced their suit. In such cases it is not necessary that a new notice be given when each payment is made to the hospital. It is sufficient if one of the legal notices, or, as in this case, a number of them, covers the time when all the sums were paid, including the sums paid three months prior to the first notice, and all sums afterwards accruing and paid, unless barred by the statute of limitations. Jay v. Carthage, 48 Maine, 357; Veazie v. Howland, 53 Maine, 39.
The instructions given to the jury in regard to the burden of proof were correct. The settlement of the wife follows that of her husband, whether he gained his settlement in his own right, or by derivation from his father. A settlement once acquired continues until a new one is gained. Where the settlement of a pauper is proved to be in a town the burden is upon such town to show that the pauper has gained another settlement, if it would avoid liability for his support. Monson v. Farfield, 55 Maine, 119.
*502The objection to the validity of the marriage of the pauper to Joshua B. Stackpole cannot be sustained. The presiding justice left the question of the identity of the parties to the jury, and there is ample evidence to sustain their finding the fact of the marriage, nor is their verdict in this respect against law as the authorities clearly show. Hiram v. Pierce, 45 Maine, 367; Taylor v. Robinson, 29 Maine, 323 ; Milford v. Worcester, 7 Mass., 48; Newburyport v. Boothbay, 9 Mass., 414.
There is nothing in the other points made in defence that would justify us in setting aside the verdict. Exceptions overruled.
Appleton, C. J., Barrows, Daneorth and Virgin, JJ., concurred. 4